United States Court of Appeals
                                 For the First Circuit
No. 09-2071

                                    ALPHONSE DEHONZAI,
                                         Petitioner,

                                                 v.

                       ERIC H. HOLDER, JR., ATTORNEY GENERAL,
                                     Respondent.


                                             Before
                                      Lynch, Chief Judge,
                        Torruella, Boudin, Lipez, Howard and Thompson,
                                         Circuit Judges.


                                     ORDER OF COURT
                                    Entered: August 15, 2011

       Pursuant to First Circuit Internal Operating Procedure X(C), the petition for rehearing en
banc has also been treated as a petition for rehearing before the original panel. The petition for
rehearing having been denied by the panel of judges who decided the case, and the petition for
rehearing en banc having been submitted to the active judges of this court and a majority of the
judges not having voted that the case be heard en banc, it is ordered that the petition for rehearing
and petition for rehearing en banc be denied.

       TORRUELLA, Circuit Judge, dissenting. Having read the panel opinion and the petition
for rehearing, I am concerned that the Castaneda-Castillo standard for assessing credibility
determinations was not properly applied, as documented by Judge Thompson in her dissent. See
Castaneda-Castillo v. Holder, 488 F.3d 17, 22-23 (1st Cir. 2007). Moreover, I believe that clarifying
our approach to such determinations is a matter worthy of en banc review. I therefore voted to grant
en banc rehearing.

        THOMPSON, Circuit Judge, dissenting. The appellant's en banc petition raises concerns
over our inconsistently applied standard of review of immigration courts' credibility determinations.
I share the appellant's concerns, see Dehonzai v. Holder, 2011 WL 1988206, at *11 (1st Cir. May
23, 2011) (Thompson, J., dissenting), and think this would be an appropriate case for the en banc
court to inject clarity into a confused doctrine.

                                                      By the Court:
                                                      /s/ Margaret Carter, Clerk

cc: Mr. Rubin, Ms. Sherman, Ms. Bing, Mr. Truman & Mr. Zanfardino.